Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's submission filed on 1/26/21 has been entered.  Claims 42-56 are pending examination, Claims 1-41 have been canceled. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 42-43, 49, and 54-56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WARREN et al. (US 2003/0100824), in view of SCHWNKE et al (US2007/0175175), BROWN et al. (US 3,656,330), and RUTKOWSKI et al. (US 2005/0013926).
Claims 42, and 55:  WARREN et al. teaches of a method for depositing a material on a substrate in a continuous line (Fig. 11A, Paragraphs 3, 10, 221-222). Specifically, WARREN et al. teaches that the deposition is achieved by first providing an apparatus with at least one material dispenser (Figs. 11A-11D, 23A-23C, Paragraphs 222, 278). Each of the at least one dispenser (Fig. 11A Ref. 100) is further taught to comprised of a tip orifice (Fig. 11A Ref. 110) that defines the opening within a pen tip (Fig. 11A Ref. 102) through which the material exits the dispenser (Figs. 11A-11D, Paragraphs 222-223). In addition, each dispenser is also comprised of at least one elongated feed channel (Fig. 11A Ref. 120), wherein each of the at least one elongated feed channel is sized and shaped to allow for material flow  WARREN et al. teaches that each of the at least one dispenser is comprised of a location control device adapted to position the pen tip at any selected position with respect to the substrate (Paragraph 226).  The pen tip is further taught to be positioned at a predetermined writing gap or vertical distance above the substrate via the location control device (Fig. 18, Paragraphs 226, 284-285, 293, 316), wherein the pen tip is used to dispense uniform lines of the material from above the substrate (Paragraphs 10, 316). The flow rate or velocity of the material during dispensation is controlled in order to obtain the desired dispensed line properties, such as being line height and width (Paragraphs 239, 243, 316). Please note that the selected flow rate or velocity is also associated with a characteristic predetermined writing gap value and is thus also inherently controlled by or based on the predetermined writing gap value (Fig. 18, Paragraphs 226, 284-285, 293, 316). One of ordinary skill in the art would have also recognized that, for different predetermined writing gap values, the falling or dispensing characteristics of a fluid from a dispensation tip varies accordingly, wherein sufficient force or a certain flow rate or velocity should be properly maintained to ensure proper deposition across a certain z-directional distance. Exemplary to-be-dispensed materials are further taught to include viscous materials (Paragraph 10). In addition, the 
Schwenke teaches a method of depositing material on a substrate in a continuous line pattern via a dispensing head (See, for example, abstract, Fig 2-3, [0012], [0026]).  Schwenke teaches wherein the apparatus performing the method includes a height sensor to determine the gap between the dispensing head and the substrate surface, and positioning the pen tip at this predetermined gap above the substrate, and further wherein the gap should be from 500- 1000 micrometers to predictably ensure production of grid lines possessing desired width and height (See, for example, Fig 3, [0012], [0028]).  The determined / predetermined writing gap is further taught to be a result effective variable influencing the desired characteristics of the grid line, such as the width (see, for example, [0028], [0031]). Further Schwenke teaches wherein by varying one or more of predetermine gap, the speed, and the flow rate, the width and height of the grid lines can be varied (See, for example, [0028-0031]).  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated the teachings of Schwenke to determining and positioning the tip at the predetermined writing gap above the substrate having a distance of 500-1000 micrometers above the substrate and further, basing the gap on the dispensed line width parameters since this gap height is explicitly taught to predictably enhance the tailorabilty of achieving particular desired line widths and as such a gap dimension is taught to achieve the predictable result of forming structured grid lines, and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.
Schwenke further teaches controlling the flow of material through the outlet (flow rate) and dispense speed (speed) to control dispensed line height and dispensed line width parameters based on the predetermined writing gap; and further teaches that the gap distance is additionally a result 
Warren in view of Schwenke and Brown do not explicitly teach that the pen tip is positioned at a height greater than the height of the to-be-formed line, such that the writing gap is greater that the height of the line. RUTKOWSKI et al. teaches that, during dispensation of a material onto a substrate, a dispensing tip may be elevated above a line of recently dispensed material (Fig. 2 Refs. 12, 24, Paragraphs 3, 37-38). The value of the gap or distance between the dispensing tip and the substrate is also not particularly limited, as long as accurate dispensation of a line with desired properties, such as being line width and line height, is achieved (Paragraphs 34, 37).  RUTKOWSKI et al further teaches a gap distance similar to that taught in Schwenke, (on the order of about 1 millimeter) (see, for example, [0037]).   In addition, RUTKOWSKI teaches the dispensed material may be used to form electronic components (Paragraphs 4, 30). One of ordinary skill in the art would have been motivated to combine the teachings and set the pen tip of WARREN et al., Schwenke et al., and BROWN et al., to be above the 
Claim 43: Schwenke has taught wherein the gap distance should be from 500- 1000 micrometers to predictably ensure production of grid lines possessing desired width and height (See, for example, Fig 3, [0012], [0028]).  Although such a range is not explicitly less than 1000 micrometers, it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a gap distance within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976).
Claim 49: In addition to the teachings discussed above, WARREN et al. further teaches that the apparatus may be further comprised of at least one mechanical vibrator (Fig. 19 Ref. 3720, Paragraphs 296, 300), wherein said at least one mechanical vibrator is associated with the at least one pen tip to induce mechanical vibrations of the at least one pen tip (Fig. 11A Ref. 102, Paragraphs 223, 331).
Claim 54: In addition to the teachings discussed above, WARREN et al. further teaches that the material is dispensed forward when the valve is in the open position and is sucked back when the valve is moved to the closed position (Figs. 11A-11D Refs. P1, P2, 130, Paragraphs 224, 242).
Claim 56: refer to the rejection of claim 55 above. At least WARREN et al and Schwenke each further teach the application of more than a singular line, thus teaching line patterns by the above taught method, thus inclusive of applying such teaching to the deposition of first and second line .  

Claims 44-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WARREN et al., SCHWENKE et. al., BROWN et al., and RUTKOWSKI et al., as applied to claim 42 above, and further in view of LORD (US 2007/0187437).
Claims 44-45: As indicated in the teachings discussed above, WARREN et al. teaches that each of the at least one dispenser (Fig. 11A Ref. 100) is comprised of a tip orifice (Fig. 11A Ref. 110) that defines the opening within a pen tip (Fig. 11A Ref. 102) through which the material exits the dispenser (Figs. 11A-11D, Paragraphs 222-223). The wall thickness of this pen tip (Figs. 11A, 12A-12B Ref. 102, Paragraph 223), which is inherently equal to the positive difference between the outer and inner diameter of the pen tip, may also exemplarily be about 12.5 micrometers (Figs. 12A-12B, Paragraph 251). In addition, exemplary materials that are to-be-dispensed include liquid materials (Paragraph 10). However, the combination of teachings does not explicitly teach that the outer surface of the pen tip, such as in the distal region, is chamfered.
Instead, LORD teaches that the outer surface of a dispenser tip may be chamfered (Fig. 3 Ref. 66) in the distal region of the dispenser tip (Figs. 2-3, Paragraphs 16-17, 25-26), wherein a dispensing orifice (Fig. 3 Ref. 60) is located at the distal end of the dispenser tip (Fig. 3, Paragraph 24). The chamfering (Fig. 3 Ref. 66) is further taught help adjust the wall thickness at the dispensing orifice (Fig. 3 Ref. 60), wherein said adjustment leads to enhanced control over the dispensing process (Paragraph 26). More specifically, LORD teaches that the wall thickness at the dispensing orifice affects the creep and/or capillary effects of a to-be-dispensed liquid material, wherein a minimization in said wall thickness helps to reduce undesired creeping of the liquid material beyond the outer edges of the dispenser tip (Paragraphs 4-5, 26). Exemplary wall thickness values of the dispenser tip at the orifice or distal region include wall thickness values less than about 0.0005 inch (Paragraph 11). Please note that a value of 

Claims 46-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WARREN et al., SCHWENKE et. al., BROWN et al., and RUTKOWSKI et al., as applied to claim 42, and further in view of BREMNER et al. (US 2003/0209575).
Claims 46-47: As indicated in the teachings discussed above, WARREN et al. teaches that each of the at least one dispenser (Fig. 11A Ref. 100) is comprised of a tip orifice (Fig. 11A Ref. 110) that defines the opening within a pen tip (Fig. 11A Ref. 102) through which the material exits the dispenser (Figs. 11A-11D, Paragraphs 222-223). It is inherent in the teachings of WARREN et al. that this tip orifice is of some particular shape (Fig. 11A Ref. 110, Paragraphs 222-223). In addition, WARREN et al. teaches that the dispensed material may be a viscous material (Paragraph 10). However, the combination of teachings remains silent on the exact shape of the tip orifice.
Instead, BREMNER et al. teaches that the tip orifice of a dispenser (Figs. 1-2, Paragraphs 3, 7, 12-13) may be one of a variety of shapes (Paragraph 4), such as being a rectangular shape (Fig. 3, Paragraph 14) and an elliptical or oval shape (Fig. 5, Paragraphs 16, 35). Please note that an elliptical shape is inherently an alternative name for oval shape. The shape of the tip orifice is further taught to affect and/or determine the shape of a dispensed viscous material (Paragraphs 3, 8). One of ordinary skill in the art would have been motivated to combine the teachings and alter the tip orifice shape of WARREN prima facie obvious in the absence of unexpected results (MPEP 2144.04 IV.B).
Claim 48 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WARREN et al., SCHWENKE et. al., BROWN et al., and RUTKOWSKI et al., as applied to claim 42 above, and further in view of LEMMO et al. (US 2003/0207464).
Claim 48: As indicated in the teachings discussed above, WARREN et al. teaches that each of the at least one dispenser (Fig. 11A Ref. 100) is comprised of a pen tip (Fig. 11A Ref. 102), wherein said pen tip (Fig. 11 Ref. 102) allows for the dispensation of a material through a tip orifice (Fig. 11A Ref. 110, Paragraphs 222-223). In addition, WARREN et al. teaches that the material to-be-dispensed may be made a biological or chemical material (Fig. 18, Paragraphs 61, 293-294). However, the combination of teachings does not teach that the surface of the pen tip is coated with a hydrophobic coating.
Instead, LEMMO et al. teaches that the interior and exterior surfaces of a dispenser tip may be coated with a hydrophobic coating (Fig. 3 Refs. 36, 38, Paragraphs 2, 25, 125-126). The hydrophobic coating is further taught to enhance fluid flow within the dispenser tip and prevent material agglomeration on the exterior of the dispenser tip (Paragraphs 125-126). In addition, LEMMO et al. further teaches that exemplary materials to-be-dispensed include biological and chemical materials (Paragraph 2). One of ordinary skill in the art would have been motivated to combine the teachings and apply a hydrophobic coating onto the pen tip surface of WARREN et al., SCHWENKE et al., BROWN et al., and RUTKOWSKI et .

Claim 50 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WARREN et al., SCHWENKE et. al., BROWN et al., and RUTKOWSKI et al., as applied to claim 42 above, and further in view of CHURCHILL et al. (US 2002/0159919).
Claim 50: In addition to the teachings discussed above, WARREN et al. further teaches each of the at least one dispensers of the apparatus may be associated with a corresponding pump that is used control material dispensation (Fig. 11A Ref. 148, Figs. 23A-23C, Paragraphs 40, 232, 255, 278). For example, the apparatus may be comprised of three dispensers (Figs. 23A-23C, Paragraphs 40, 278). However, the combination of teachings does not explicitly teach of sharing a single pump between multiple dispensers.
 Instead, CHURCHILL et al. teaches that, for the purpose of controlling material dispensation, a single pump (Fig. 2C Ref. 120) may be shared between multiple dispensers (Fig. 2C Ref. 128, Paragraphs 51, 62, 106). Single pump control (Fig. 2C) is further taught to be known and successful alternative to individual pump control for each dispenser of a plurality of dispensers (Fig. 2B, Paragraphs 20-21, 51, 58, 61, 84). One of ordinary skill in the art would have been motivated to combine the teachings and use a single pump to control the dispensation of material through the multiple dispenser system of WARREN et al., SCHWENKE et al., BROWN et al., and RUTKOWSKI et al. because single pump control is a known and successful alternative to individual pump control in a multiple dispenser system. Please note that the prima facie obvious (KSR Rationale B, MPEP 2144.07).

Claims 51-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WARREN et al., SCHWENKE et. al., BROWN et al., and RUTKOWSKI et al., as applied to claim 42 above, and further in view of GIBSON et al. (US 2003/0111011).
Claims 51-53: In addition to the teachings discussed above, SCHWENKE further teaches using a sensor to scan the surface of the substrate to assist in achieving the desired gap distance between the tip and substrate (See, for example, [0027-0031]),  SCHWENKE et al further teaches wherein the scanning means to achieve the feedback involves lasers (See, for example, [0029-30]). But it does not explicitly teach of using a pre-obtained surface profile of the substrate to maintain the predetermined writing gap.
Instead, GIBSON et al. teaches that a pre-obtained surface profile of the substrate may be used to maintain the predetermined writing gap or writing gap value between the dispenser tip and substrate (Paragraph 108). The surface profile is further to be pre-obtained via scanning or imaging of the entire substrate surface, wherein said surface is inherently comprised of a plurality of points (Paragraph 108). GIBSON et al. also similarly teaches that the surface profile of the substrate may be obtained with an optical measuring or feedback device or system (Paragraphs 38, 108). In addition, pre-scanning or pre-imaging of the entire substrate surface is taught to be a known alternative to real time imaging or tracking of the substrate for the purpose of maintaining the predetermined writing gap at a constant value (Paragraph 108). One of ordinary skill in the art would have been motivated to combine the teachings and use a pre-obtained surface profile of the to-be-coated substrate of WARREN et al., SCHWENKE et al., BROWN et al., and RUTKOWSKI et al.. to maintain the predetermined writing gap of WARREN et al., SCHWENKE et al., BROWN et al., and RUTKOWSKI et al. because said pre-obtained surface profile would allow for a successful maintenance of the predetermined writing gap. In addition, prima facie obvious (KSR Rationale B, MPEP 2144.07).
	Claim 53 further: In addition to the teachings discussed above, GIBSON et al. further teaches that the surface profile may be obtained or pre-obtained via scanning or imaging with a camera, such as being a CCD camera (Paragraph 108).
Response to Arguments
Applicant's arguments filed 1/26/21 have been fully considered but they are not persuasive. 
Applicant argues (pg 10-12) that “Warren actually teaches away from having the tip spaced apart from the substrate”.  The examiner does not find this convincing.  At [0226] of Warren it has explicitly taught that:  
In various embodiments, the material dispenser further comprises at least one location control device 800 (FIG. 36) adapted to position the tool, specifically the tip orifice, at any selected position with respect to the substrate or target area. In some embodiments, the control device controls the position of the tool in the x or y direction (i.e., a line). In other embodiments, the control device comprises a planar location controller adapted to selectively position the tip orifice within both x and y dimensions (i.e., a plane) that is substantially parallel to the substrate or target area. In yet another embodiment, the control device further comprises a linear location controller adapted to selectively position the tip orifice within the z dimension (i.e., a line) that is substantially perpendicular to that xy plane. In such embodiments, the planar location controller may be synchronized with the linear location controller so that the control device can selectively position the material dispenser 100 in xyz space (i.e., in three dimensions) as desired by the user.

And at claim 1 (on pg 42) step b.  it has further explicitly taught that:
b) at least one location control device adapted to position the tip orifice of the at least one dispenser at a selected position with respect to the substrate, said control device comprising a planar location controller adapted to selectively position the tip orifice within a plane that is substantially parallel to the substrate

Thus Warren has explicitly taught control of the z spacing / gap distance between the tip orifice and the surface of the substrate.  With respect to applicant’s arguments based on [0285] and [0316], the examiner notes that the teaching of avoiding too large or too close a tip to substrate distance as it could result in “little to no control of the deposition geometry” or “destruction of the dispenser or the substrate as the tip crashes in to the substrate” respectively would support the examiners position that adjustment of the gap is result effective as reaching such extremes can cause damage or inadequate 
Applicant’s argument that Warren does not teach “controlling velocity of the flow of material through the outlet and dispense speed based on the predetermined writing gap” are not convincing.   In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection is over the combination of references, not over each individually, therefore no singular reference is required to teach each and every limitation.  As stated in the 1/29/16 PTAB Decision in this Application which in response to the above argument explicitly stated: “These findings and the corroborative technical reasoning identified in the Final Action and in the Answer convincingly support the Examiner’s determination that the combined teachings of Warren and Prentice would have suggested controlling velocity of material flow and dispense speed based on parameters including the predetermined writing gap.” (pg 4).  Although Prentice has essentially been replace by the teaching of Schwenke, Schwenke like Prentice establishes that the determined / predetermined writing gap is a result effective variable influencing the desired characteristics of the deposited pattern, such as the width (see, for example, [0028], [0031]). Further Schwenke teaches wherein by varying one or more of predetermine gap, the speed, and the flow rate, the width and height of the grid lines can be varied (See, for example, [0028-0031]).  Thus when considering the art as a whole the examiner maintains the rejection over the cited art is apt with respect to this limitation
In response to appellant's argument that Brown is nonanalogous art (pg 13), it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Brown is in the field of Applicant’s endeavor and reasonably pertinent to a particular problem with which applicant was concerned.  Brown is in the field of depositing a material on a substrate over selected areas of surface further involving controlling flow through the nozzle; and  is Brown further is concerned with the problem of improving deposited liquid uniformity in systems comprising nozzle deposition (See, for example, col 1 lines 1-11, col 1 line 40-60).  Appellant further argues that Warren and Schwenke are not concerned with uniform distribution / application, but the examiner disagrees and notes that in applications cited by Warren and Schwenke such as for circuitry and semiconductors one of ordinary skill in the art would readily appreciate that non-uniformity in device architecture will translate to non-uniform behavior / properties.  Additionally Warren and Schwenke have explicitly described desiring uniformity (See, for example, Warren [0010], [0409], and Schwenke [0009]).  
Applicants argument directed toward the modification of Warren with Rutkowski, based on the argued “teaching away” from increasing distance by Warren is not convincing.  “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  As described above, Warren has taught that the separation distance is result effective wherein too close can damage the materials, and too far can degrade pattern formation, but Warren has not quantified at what separation the latter would occur, thus the examiner maintains that this disclosure would not teach away from the combination or render Warren inoperable. 
In response to applicant's argument that Schwenke teaches scanning and mapping are time consuming, the test for obviousness is not whether the features of a secondary reference may be bodily In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The examiner notes that Warren, not Schwenke, is the primary reference, thus the argued teaching in Schwenke has not the crux of the material that been relied upon by the examiner.  The primary reference Warren  does not criticize, discredit, or otherwise discourage the solution claimed therefore, it does not teach away from implementing the scanning of Gibson ( In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  Additionally there exists an economy with performing any process to weigh the benefits and the expenditures, which readily fall into the realm of optimization.  
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886.  The examiner can normally be reached on Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN H EMPIE/               Primary Examiner, Art Unit 1712